DETAILED ACTION
Prosecution History
	Claims 1-10 were originally filed.
	Claims 7-10 have since been amended. 
	Claims 1-10 are pending and allowed.

Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Sullivan et al US 2012/0185122.
Sullivan discloses a system and method for controlling the drive wheels of an autonomous transport vehicle that is capable of transporting items in a storage and retrieval system. The system of Sullivan includes at least two drive wheels that are independently driven by a controller that determines the kinematic state of the transport vehicle within the storage and retrieval system based on incremental data from the drive wheel encoders only and controls the transport vehicle to a destination.
As to independent claims 1, 7, and 10, however, the prior art of record fails to teach or suggest the following claimed subject matter:
“e) setting up a plurality of speed driving sequences comprising speed data defining acceleration, constant speed and deceleration for each pair of wheels, along a same axis normal to a driving direction, based on the current speed and the angular position of each wheel, the received position of the robot and the start and stop position of the robot; 
f) transmitting the plurality of speed driving sequences to each of the local controllers for controlling accelerating and decelerating of each pair of wheels, and wherein each local controller adjusts the speed of one wheel of the pair of wheels, if the current speed of the one wheel is deviating from a set speed of the pair of wheels, set by the plurality of speed driving sequences, thereby synchronizing the pairs of wheels”
Claims 2-6 depend on allowable claim 1, and claims 8-9 depend on allowable claim 7 and are, therefore, allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668